 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JOHNNY BAKER,                                    No. 1:18-cv-01642-SKO (HC)
12                       Petitioner,                   ORDER DENYING MOTION FOR
                                                       APPOINTMENT OF COUNSEL
13           v.
14    S. LAKE, et al.,
                                                       (Doc. 7)
15                       Respondents.
16

17
            Petitioner, Johnny Baker, who is proceeding with a petition for writ of habeas corpus
18
     pursuant to 28 U.S.C. § 2241, moves for appointment of counsel.
19
            In federal habeas proceedings, no absolute right to appointment of counsel currently
20
     exists. See, e.g., Anderson v. Heinze, 258 F.2d 479, 481 (9th Cir. 1958); Mitchell v. Wyrick, 727
21
     F.2d 773, 774 (8th Cir. 1984). Nonetheless, a court may appoint counsel at any stage of the case
22
     "if the interests of justice so require." 18 U.S.C. § 3006A(a)(2)(B); Rule 8(c), Rules Governing
23
     Section 2254 Cases. Petitioner contends that the Court should appoint counsel based on
24
     Petitioner’s indigence, the complexity of the case, and lack of knowledge of the law. Because
25
     nearly all prisoners share these characteristics, Petitioner, who has competently submitted a
26
     petition, alleges no basis by which the Court may appoint counsel on his behalf.
27

28
                                                       1
 1            Petitioner's motion for appointment of counsel is hereby DENIED.

 2
     IT IS SO ORDERED.
 3

 4   Dated:     December 19, 2018                               /s/   Sheila K. Oberto   .
                                                      UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
